DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slusar (US 9672568 B1).

Regarding claims 1, 6, and 11, Slusar teaches a system comprising: 
a mobile device processor (208, Fig. 2) configured to: 
detect signals from a plurality of vehicle-deployed antennas (212-214, Fig. 2; 404, Fig. 4; 7:66 – 8:1); 
determine respective signal strengths for each detected signal (6:57-61); 
determine a distance from each antenna, based on the signal strength of the signal received from each respective antenna (6:57-61); 
determine a device location within a vehicle cabin, based on the distance from each antenna (408, Fig. 4); and 
transmit the device location to a vehicle computing system (412, Fig. 4 “server”).  

Regarding claims 4, 9, and 14, Slusar teaches that the processor is configured to transmit a predetermined user identity along with the device location (10:43-46).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9672568 B1) in view of Morin (US 20170313426 A1).

Regarding claims 2, 7, and 12, Slusar teaches that “fixed locations” of the antennas 212-214 are used to determine the location (7:4-8), where the fixed locations can be considered an antenna configuration. However Slusar does not teach receiving and storing the fixed locations. 
Morin, in analogous art, teaches receiving and storing an antenna configuration (204, Fig. 2; paras. [0040], [0048] “layout information”).
It would have been obvious to modify Slusar in view of Morin because Slusar’s fixed locations must be obtained somehow and Morin’s method is known and could be used with predictable results. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 3, 8, and 13, Slusar does not teach wherein the processor is configured to receive antenna identification included with the signal from each respective antenna, the identification identifying the respective antenna from which a respective signal originated.
Morin teaches receiving antenna identification included with a signal from each respective antenna (para. [0039] “Identification data may be provided in the emitted signal”). It would have been obvious to modify Slusar in view of Morin because Slusar’s triangulation (7:4-8) requires identifying, in some way, the antenna from which each signal is received, and Morin’s method is known and could be used with predictable results. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9672568 B1) in view of Miller (US 20160248905 A1, cited on IDS).

Regarding claims 5, 10, and 15, Slusar teaches that “fixed locations” of the antennas 212-214 are used to determine the location (7:4-8). However Slusar does not teach wherein the processor is configured to receive antenna location included with the signal from each respective antenna, the antenna location identifying a location of antenna deployment for each of the respective antennas.
Miller, in analogous art, teaches receiving antenna location included with a signal from each respective antenna (para. [0017] “manufacturer specific data (e.g. ... location)”). Slusar and Millar both teach BLE signals.
It would have been obvious to modify Slusar in view of Miller because Slusar’s “fixed locations” must be obtained somehow and Miller’s method is known and could be used with predictable results. This is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648